Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As regards the invention recited in independent claim 1, the combination recited in the claim is novel and unobvious.  Of particular interest is the claimed limitation requiring the packaging material having a machine-readable code that includes a link to information regarding combustion characteristics of the charcoal cartridge.  Naturally the allowability of the limitation in and of itself is not at issue.  Nevertheless, in combination with the remainder of the elements recited in the claim, the claimed subject matter is allowable.  
The prior art of record discloses many of the claimed limitations:
Rosenbaum (10,667,649) discloses a unitary charcoal slab 901, packaging material 103,105, and machine-readable code (“UPC bar code” – col. 8, lines 11-18).  
O’Callaghan (2004/0211838) discloses a package including machine-readable code with a link to information (para. 0118).  
Shurtleff (2008/0025880) discloses a fuel cartridge including a machine-readable code with a link to information (claim 32).
While the prior art of record discloses many of the claimed limitations, the prior art of record fails to disclose or make obvious the invention as claimed.  
Specifically, the prior art of record fails to provide a machine-readable code with a link to information regarding combustion characteristics of the cartridge.  Even if the link provided information including the ingredients of the product contained within the cartridge from which the combustion characteristics could through effort be extrapolated, such would not anticipate or obviate the claim.  
Accordingly, it is clear that the prior art of record does not anticipate, nor make obvious, the claimed invention, alone or in combination therewith.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

April 28, 2022
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762